COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      David E. Kaup v. Texas Workforce Commission and Global Security
                          Consulting, Global Security Associates

Appellate case number:    01-14-00040-CV

Trial court case number: 1031862

Trial court:              County Civil Court at Law No. 4 of Harris County

        On January 7, 2014, appellant filed a notice of appeal from the trial court’s December 20,
2013 judgment. Neither the clerk’s record nor the reporter’s record has been filed in this case.
See TEX. R. APP. P. 35.1 (setting deadline for filing of appellate record). On January 29, 2014,
appellant filed his appellant’s brief. Because appellant’s brief was filed prior to the complete
filing of the appellate record, the filing of appellant’s brief was premature. See TEX. R. APP. P.
38.6(a).
       Accordingly, we STRIKE appellant’s brief filed January 29, 2014. Appellant’s brief will
be due 30 days after the date the clerk’s record is file or the date the reporter’s record is filed,
whichever is later. See id.


       It is so ORDERED.

Judge’s signature: /s/ Justice Laura C. Higley
                    Acting individually  Acting for the Court


Date: February 6, 2014